DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on September 10, 2020. Claims 1-17 are pending for examination.

Information Disclosure Statement
The IDS filed on September 10, 2020 is considered.

CLAIM INTERPRETATION

The interpretation of Claim(s) under 35 U.S.C. 112(f) are withdrawn due to claims amendments filed on 08/31/2020 and claims limitations recites sufficient structure “at least one processor” and “memory”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.         
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.    
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim 1 limitation “an authorization information generator”.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitation “an authorization information generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-10 are also rejected since they depend from rejected claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (Salter: US 10,769,874) in view of Beshke (US 2011/0090097).
Regarding claim 1, Salter teaches an in-vehicle payment system comprising: 
an authentication number input device (touch sensitive display 14) including an interface of a vehicle configured to: 
Col. 3 lines 25-30: display 14 is orientated on the vehicle 10 such that an operator can input information that is utilized to authorize access to the vehicle and Col. 5 lines 51-55: The display 14 generates an input image 20 at a location that corresponds with the determined approximate height of the operator. The operator will then input a passcode); 
a code display device configured to display a code table in an array form including a plurality of code values based on code information on a screen (Fig. 7-10 and Col. 7 lines 32-37: input image is generated as a keypad 38. The keypad 38 can be generated with numerals or any other characters that may be utilized to provide a unique input code for the vehicle and operator); and 
an authorization information generator (Fig. 1, Controller 34) configured to: 
generate the code information and transmit the code information to the code display device (Col. 5 lines 38-40, generation of the input image on the display 14 in response to commands by the controller 34 and Col. 6 lines 34-38: the keypad pattern may be randomly selected by the controller 34); and 
recognize an authentication number input by the user using the code information to generate authorization information corresponding to an authentication number when the input signals are received from the authentication number input device (Col. 3 lines 41-43: enables access to the vehicle responsive to input of a proper code and Col. 5 lines 50-58: The operator will then input a passcode that prompts the controller 34 to enable access by actuating the lock 36 or other locking features present within the vehicle. Moreover, although the lock 36 may be activated, acceptance of the passcode may also enable access to other features of the vehicle).
Salter does not explicitly disclose using preset matching information to generate authorization information corresponding to an authentication number.
However, in the same field of endeavor, Beshke teaches a keypad device containing an input device and a display are electronically connected to a processor containing the visual random code generator (abstract) and further teaches recognize an authentication number input by the user using the code information to generate authorization information corresponding to an authentication number when the input signals are received from the authentication number input device (para 28, The processor 104 then compares this user entered sequence of numbers with the stored access code and determine whether a match has occurred. If a match has occurred, the user will have access to the controlled device 107 intended and Fig. 4, 212, 214 and para 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beshke as a known implementation in the base processing of vehicular security device with the predictable result of determining the code is correct or not.

Regarding claim 11, Salter teaches a method for generating authorization information of a vehicle, the method comprising: 
displaying a code table in an array form including a plurality of code values on a screen; when an interface of the vehicle receiving an input from a user is manipulated, generating input signals corresponding to a manipulation pattern of the corresponding interface (Fig. 7-10 and Col. 7 lines 32-37: input image is generated as a keypad 38. The keypad 38 can be generated with numerals or any other characters that may be utilized to provide a unique input code for the vehicle and operator); and 
finding code values respectively corresponding to the input signals to recognize the corresponding code values as an authentication number input by the user (Col. 3 lines 25-30: display 14 is orientated on the vehicle 10 such that an operator can input information that is utilized to authorize access to the vehicle and Col. 5 lines 51-55: The display 14 generates an input image 20 at a location that corresponds with the determined approximate height of the operator. The operator will then input a passcode).
Salter does not explicitly disclose using previously stored code information and matching information to recognize the corresponding code values.
However, in the same field of endeavor, Beshke teaches a keypad device containing an input device and a display are electronically connected to a processor containing the visual random code generator (abstract) and further teaches finding code values respectively corresponding to the input signals using previously stored code information and matching information to recognize the corresponding code values as an authentication number input by the user (para 26, The user inputs an access code into the processor 104 by touching the positions 109b, 109d-109l on the touch screen that contain the values 103 that correspond to each number of the access code. Each time the user activates the input device 100 to enter a complete sequence of numbers, the values 103 associated with each position 109b, 109d-109l are randomized by the visual random code generator 105 and para 28, The processor 104 then compares this user entered sequence of numbers with the stored access code and determine whether a match has occurred. If a match has occurred, the user will have access to the controlled device 107 intended and Fig. 4, 212, 214 and para 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beshke as a known implementation in the base processing of vehicular security device with the predictable result of determining the code is correct or not.

Regarding claim 2, the combination of Salter and Beshke teaches the in-vehicle payment system of claim 1, wherein the authorization information generator is configured to: randomly change and transmit the code values included in the code information when transmitting the code information to the code display device (Salter: Fig. 7-10 and Col. 6 lines 34-38: the keypad pattern may be randomly selected by the controller 34).


Regarding claim 12, the combination of Salter and Beshke teaches the method of claim 11, wherein the matching information includes information indicating a connection relationship between the input signals and elements in the code table, and wherein the code information is information indicating which code value each element in the code table has (Beshke: para 27; if the access code is 5-2-4-6, the user would first touch the button 101 at position 109h, which is associated with the value "5", followed by touching the button 101 at position 109k, which is associated with the value "2", followed by touching the button 101 at position 109e for the value "4", and finally by touching the position with the value "6" at position 109b. para [0028] The processor 104 then compares this user entered sequence of numbers with the stored access code and determine whether a match has occurred  ).

Regarding claim 14, the combination of Salter and Beshke teaches the method of claim 11, wherein the displaying of the code table on the screen includes: randomly changing the code values respectively marked in elements in the code table (Salter: Fig. 7-10 and Col. 6 lines 34-38: the keypad pattern may be randomly selected by the controller 34 and Beshke, para 27, [0027] FIG. 3A shows a pattern that could randomly be displayed upon activation of the system 5 by a user).

Claims 3, 4, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Beshke and further in view of Prakash et al. (Prakash: US 20150220916 A1).
Regarding claim 3, the combination of Salter and Beshke teaches the in-vehicle payment system of claim 1, but does not explicitly disclose wherein the authentication number input device includes: a plurality of control keys formed on a steering wheel of the vehicle.
However, the preceding limitations are known in the art of vehicular input devices. Prakash teaches a method for activating a payment account for a vehicle electronic wallet component (abstract) and further teaches wherein the authentication number input device includes: a plurality of control keys formed on a steering wheel of the vehicle (para 102, I/O component 614 may be located on and integrated with a steering wheel or portion thereof. … The I/O component 614 may include one or more buttons, a keyboard, a keypad, a touchscreen display, a touch sensitive device, …. the I/O component 614 may be used to input authentication data such as authentication information such as a password, passcode, voice passphrase, finger print, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of control keys formed on a steering wheel of the vehicle as taught by Prakash in order to input user authentication information for payment for goods or services (Prakash: para 95-96). 

Claim 15 is rejected for the similar reason as set forth in claim 3 above.

Regarding claim 4, the combination of Salter, Beshke and Prakash teaches the in-vehicle payment system of claim 3, wherein the plurality of control keys includes: control keys arranged in a row on the steering wheel and respectively manipulated in a vertical direction (Beshke: para 24, by the user touching the input device 100, pressing designated button(s) i.e. vertically manipulating the button and see also para 26, the user can enter the access code by touching or pressing on the displayed numbers 103. ).

Regarding claim 10, the combination of Salter and Beshke teaches the in-vehicle payment system of claim 1, but does not explicitly disclose wherein the code display device is configured to display the code table on a cluster screen of the vehicle.
However, the preceding limitations are known in the art of vehicular input devices. Prakash teaches a method for activating a payment account for a vehicle electronic wallet component (abstract) and further teaches wherein the code display device is configured to para 58, the I/O component 214 may be one or more input devices and output devices integrated into the dashboard, center console).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of control keys formed on a steering wheel of the vehicle as taught by Prakash in order to input user authentication information for payment for goods or services (Prakash: para 95-96). 

Claim 13 is rejected for the similar reason as set forth in claim 3 above.

Allowable Subject Matter
Claims 5-9 would be allowable if 112 rejections are overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687